DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2020 and 11 November 2020 are compliant with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to because 
Figures 1A-1C, 4, 6A-8 and 11-14 show unlabeled box elements, with reference numbers 10, 11, 30, 32, 34, 36, 40, 42, 44, 60, 65, 70, 118, 210, 214, 215, should be provided with descriptive text labels. See 37 CFR 1.84(n).
Figures 1A-1C, 4, 6A-8, and 11-17 includes reference numbers 30, 40, 42, 44, “40-48” (see fig. 11), 110, 112, 116, 118, 214, 215, 320, 330, 340 and 350 which are underlined. Underlined reference numbers are reserved for indicating surfaces or cross-section features. See MPEP 37 C.F.R. 1.84(p)(3).
Figures 3A-3C recite “arb untis”, on the left-hand text of each figure, which is suggested to be changed to --arb units-- to avoid typographical error. 
Figure 15 shows a rectangular element on the left-hand side of the figure and it is unclear what the element is intended to depict. The applicant is suggested to amend the figure with a descriptive text label for clarity. 
Figures 21-22 show text, lines and features which appear to be dotted and difficult to identify, the lines and features are suggested to be amended to be darker and more well-defined. every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 12-13, 16 and 18-19 are objected to because of the following informalities:  
In claim 9, line 3 recites "1 to" which is suggested to be changed to --1 Hz to-- for clarity.
In claim 12, line 4 recites “the signal analyzer” which is suggested to be changed to --the at least one signal analyzer-- for consistency.  
In claim 13, line 1 recites “the signal analyzer” which is suggested to be changed to --the at least one signal analyzer-- for consistency.
In claim 16, line 1 recites “wherein” which is suggested to be changed to --whereby-- to avoid claiming the human body. Line 4 recites “the other side” which is suggested to be changed to --an other side-- to provide antecedent basis.
In claim 18, line 1 recites “of garment” which is suggested to be changed to --of a garment-- to avoid typographical error.
In claim 19, line 1 recites “wherein” which is suggested to be changed to --whereby-- to avoid claiming the human body. Line 1 recites “with elevated” which is suggested to be changed to --with an elevated-- to avoid typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of "at least one signal analyzer that analyzes the input signal to generate an analyzed signal", as recited in lines 8-9 of claim 1. 
The limitation of “an attachment mechanism” with the function of attaching the vibration device to a platform, as recited in lines 1-2 of claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, lines 1-2 recite “the different features correspond to at least one of a letter of an alphabet … a color”. The applicant’s specification recites “The different features correspond to at least one of a letter of an alphabet, a syllable in speech, a color and a pattern in the input signal, and an integrated power within a frequency range of an audio spectrum, such that the input signal is mapped to a tactile sensation by the device”, see para. [000222] lines 7-10, para. [000226] and para. [000326]. There appears to be an insufficient disclosure of how the signal analyzer is able to determine said different features of “a letter of an alphabet” or “a color” from the input signal. Therefore, the limitation is considered to lack sufficient written description.
Additionally, lines 3-4 recite “the input signal is mapped to a tactile sensation by the device”. The applicant’s specification, as cited in the above paragraphs, does not provide sufficient disclosure of how the device, assumed to be the vibration producing device, maps a tactile sensation since the device is unable to perceive the tactile sensation and, therefore, only the user would perceive the tactile sensation. Therefore, the limitation is considered to lack sufficient written description.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 recites the term “its” and it is unclear what structure the term is referring to. Line 5 recites “producing a vibration in the at least one motor” and it is unclear how the motor produces the vibration as it appears as though the unbalanced rotating mass being rotated by the motor is what produces vibration. Line 7 recites term “directed to” and it is unclear how, or with what structure, the input signal is being directed to the user. Line 5 recites the limitation “the device” which lacks proper antecedent basis.
Regarding claim 5, line 2 recites the limitation “the sensor” which lacks proper antecedent basis.
Regarding claim 8, line 4 recites “one another” and it is unclear if the limitation intends to mean one sample of all the other samples or one of one of the plurality of samples.
Regarding claim 9, line 1 recites the limitation “the predefined frequency band” which lacks antecedent basis.

Regarding claim 12, line 2 recites “a plurality of vibration producing devices” and it is unclear if the limitation is the same as or different from the “two different vibration producing devices” recited in line 2 of claim 11. Line 4 recites the term “as” and it is unclear what is meant by the term.
Regarding claim 13, lines 1-2 recite “a plurality of motor drive waveforms” and it is unclear if the limitation includes or is in addition to the “motor drive waveform” recited in line 9 of claim 1. Line 3 recites “a plurality of vibration producing devices” and it is unclear if the limitation is the same as or different from the “two different vibration producing devices” recited in line 2 of claim 11.
Regarding claim 14, line 2 recites the limitation of “the plurality of motor drive waveforms” which lacks antecedent basis. Additionally, it is unclear if the limitation includes or is in addition to the “motor drive waveform” recited in line 9 of claim 1.
Regarding claim 16, line 4 does not end with a period and it is unclear if the applicant intends to include the limitations following line 4 as part of the claim.
Regarding claim 19, line 1 recites the term “a reclining chair” and it is unclear if the term is the same as or different from the “chair” recited in line 2 of claim 18.
Regarding claim 20, line 4 recites the term “the device” and it is unclear which device is being referred to. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriyasu (6,027,463 A) in view of Chao (2015/0342826 A1).
Regarding claim 1, in figures 1, 3 and 7A-9D Moriyasu discloses a system for applying vibration to a body of a user (the device is a massage mat 1200 containing multiple vibrating device to apply vibration to the user, see col. 3 lines 27-32), comprising: at least one vibration producing device (vibrating devices 1211-1215/1221-1222/1231-1235) including at least one motor with an axle and at least one unbalanced rotating mass mounted on the axle (the vibration producing devices 1211-1215/1221-1222/1231-1235 include small DC motors with attached eccentric wheels, eccentric wheels being well known to have an unbalanced mass that is rotatable, see col. 3 lines 29-32), wherein the at least one unbalanced rotating mass is coupled to the axle at a 
Moriyasu discloses that the vibration producing devices 1211-1215/1221-1222/1231-1235 include small DC motors with eccentric wheels, see col. 3 lines 29-32. However, if in doubt that the eccentric wheels are unbalanced rotating masses attached to the motor via an axle, in figures 3A-3B Chao teaches that a vibration producing device 110 includes a motor 111 and an unbalanced rotating mass 112 attached to the motor 111 via an axle 113, see para. [0028] lines 1-13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vibration producing device of Moriyasu's device with Chao's vibration producing device since it is merely a substitution of one known type of vibrator with another known type of vibrator, and it appears that the modified Moriyasu device would perform equally well when actuating the vibration producing device to provide vibration to the user.
Regarding claims 2-3, the modified Moriyasu device discloses that the input signal comprises an audio signal having spectral content in at least one frequency band and that the audio signal comprises a stereo audio signal (the input signal includes a stereo audio signal, having spectral left and right audio within a frequency band perceptible to the user and the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see col. 5 lines 8-47 of Moriyasu).
Regarding claim 4, the modified Moriyasu device discloses that the input signal comprises a video signal having spatial content (the input signal includes output audio 
Regarding claim 6, the modified Moriyasu device discloses that the signal analyzer is an analog filter (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 is an analog filter in the form of a Band-Pass Filter 1011-1015, see col. 5 lines 8-18 of Moriyasu).
Regarding claim 7, the modified Moriyasu device discloses that the signal analyzer is configured to measure and output an integrated signal power of the spectral content of the audio signal in a predefined frequency band, and wherein the motor drive waveform is based on the integrated signal power (the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 includes an integrator, contained in VCO 1621, that is used to measure an output an integrated signal power of the spectral stereo audio signal, within a predefined frequency band set by Band-Pass filters 1011-1015, the motor drive waveforms being generated based on the output integrated signal power, see fig. 3 and 10 and col. 3 line 41 to col. 4 line 3, col. 5 lines 8-27 and col. 9 lines 44-48 of Moriyasu).
Regarding claim 8, the modified Moriyasu device discloses that the input signal comprises a plurality of input signals, wherein the signal analyzer is programmed to acquire a plurality of samples of the plurality of input signals, wherein the plurality of samples are acquired within less than 60 seconds of one another (the input signal comprises a plurality of input signals from music having stereo audio sound produced by the home audio/video system 1250-1257 are directed from the user to a controller 1220 the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 
Regarding claim 10, the modified Moriyasu device discloses that the signal analyzer is programmed to convert the spatial content of the video signal into a motor drive waveform (the input signal includes output audio signals, having spatial stereo content, related to a video signal from TV 1254, the spatial content being included in the motor drive waveform applied to the vibration producing devices 1211-1215/1221-1222/1231-1235, see col. 3 line 41 to col. 4 line 3 of Moriyasu).
Regarding claim 11, the modified Moriyasu device discloses that the motor drive waveform is applied to at least two different vibration producing devices (the motor drive waveform is applied to one, a portion of or all of the vibration producing devices 1211-1215/1221-1222/1231-1235, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 12, the modified Moriyasu device discloses that the vibration producing device comprises a plurality of vibration producing devices (multiple vibration producing devices 1211-1215/1221-1222/1231-1235 are included in the massaging mat 1200, see fig. 1 and col. 3 lines 29-32 of Moriyasu), wherein a portion of the plurality of vibration producing devices vibrate with different frequencies and amplitudes based on a frequency content of the input signal, as analyzed by the signal analyzer (the motor drive waveform is applied to one, a portion of or all of the vibration producing devices 
Regarding claim 13, the modified Moriyasu device discloses that the signal analyzer is programmed to generate a plurality of motor drive waveforms based on different features of the analyzed signal (a plurality of motor drive waveforms are directed to target vibration producing devices 1211-1215/1221-1222/1231-1235 based off the signal analyzed by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu), and wherein the controller delivers the plurality of motor drive waveforms to a plurality of vibration producing devices to deliver a plurality of different vibrations to a plurality of areas on the body (the controller 1220 directs the plurality of motor drive waveforms to the target set of vibration producing devices 1211-1215/1221-1222/1231-1235, to vibrate different areas of the user’s body on the massage mat 1200 based on the stereo audio detected from the input signal, as determined by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, see fig. 12A and col. 3 line 65 to col. 4 line 3 and col. 10 lines 19-42 of Moriyasu).
Regarding claim 14, the modified Moriyasu device discloses that the controller is programmed to execute a sequence of spatially varying patterns of vibration using the 
Regarding claim 15, the modified Moriyasu device discloses that the input signal comprises at least two input signals corresponding to left and right stereo audio signal, and wherein the signal analyzer generates at least two motor drive waveforms based on the left and right audio signals (the input signal includes multiple inputs, as directed from user controlling the home audio/video system 1250-1257 playing back music and video, which include a stereo audio having left and right audio signals, the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 generating a plurality of motor drive waveforms, based on the left and right audio signals, each motor drive waveform being directed to each vibration producing device 1211-1215/1221-1222/1231-1235, see col. 5 lines 8-47 of Moriyasu).

Regarding claim 20, as best understood, the modified Moriyasu device discloses that the different features correspond to at least one of a syllable in speech and a pattern in the input signal, and an integrated power within a frequency range of an audio spectrum, such that the input signal is mapped to a tactile sensation by the device (the input signal includes different features, related to the music played back from the home audio/video system 1250-1257, the music having speech syllables and patterns detected and processed by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, such that the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091 generates motor drive waveforms, using an integrator contained in VCO 1621 to integrate the input signal that is within a frequency range of an audio spectrum detected by the signal analyzer 1004-1006/1011-1015/1021-1025/1030/1070/1085/1091, that are mapped to target vibration producing devices 1211-1215/1221-1222/1231-1235 on different areas of the massage mat 1200 to apply .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu and Chao as applied to claim 1 above, and further in view of Van Erlach (9,005,101 B1).
Regarding claim 5, the modified Moriyasu device discloses everything as claimed, but lacks a detailed description of the input signal comprising a signal based on a sensor output, wherein the sensor is sensing a piece of bioinformation related to the body of the user.
However, in figure 1 Van Erlach teaches that an input signal comprises a signal based on a sensor output, wherein sensors 115a-115n is sensing a piece of bioinformation related to the body of the user (sensors 115a-115n detect the heart rate of the user and output an input signal to be received by a controller 103 to control vibration therapy provided to the user based on the sensed heart rate, see col. 4 lines 4-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Moriyasu system with the addition of a sensor producing sensor output based on the sensed heart rate of the user and to have modified the signal analyzer of the modified Moriyasu device to receive the sensor output as an input signal, as taught by Van Erlach, to allow the system to adjust the vibration produced by the vibration producing devices to reduce the stress of the user when the system determines that the user’s heart rate is abnormal, see col. 4 lines 33-48 of Van Erlach.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu and Chao as applied to claim 6 above, and further in view of Mergl et al. (11,046,225 B2) and Borras et al. (10,264,551 B2).
Regarding claim 9, the modified Moriyasu device discloses everything as claimed, including Band-Pass filters that receive the input audio signal within a predefined frequency band, the vibration producing devices being actuated with a motor drive waveform that is within the frequency range of the predefined frequency band (the Band-Pass filters 1011-1015 filter out high frequency and low frequency audio from the input signal and actuate the vibration producing devices 1211-1215/1221-1222/1231-1235 within a characteristic frequency range related to the predefined frequency band, see col. 5 lines 8-47, the Band-Pass filters 1011/1015 analyzing music having a characteristic frequency within a bass band, see col. 6 lines 10-16 and col. 7 lines 55-63 of Moriyasu), but lacks a detailed description of the predefined frequency band being a frequency band associated with the signal in a bass band between 1Hz and 250Hz.
However, in figures 1-3 Mergl teaches that an acoustic entertainment signal 104 is analyzed by a control device 106, the acoustic entertainment signal 104 being within a predetermined frequency band of 80Hz to 100Hz, which is a frequency band associated with a signal in a bass band, and the control device 106 outputs a motor drive waveform to control vibration producing devices 102 based on the predefined frequency band (the control device 106 receives an analyzes the acoustic entertainment signal 104 and low frequencies associated with a bass band, having a frequency range of 80 Hz to 100 Hz, are used to drive vibration producing devices 102 within a lower region of the seat 103, the vibration producing devices 102 being driven within 
The modified Moriyasu device is silent with regard to the vibration producing devices also have a characteristic frequency range of 1 to 250 Hz.
However, in figure 8 Borras teaches that a vibration producing device 1206 has a characteristic frequency range of 45 Hz to 300 Hz (the vibration producing device 1206 has a characteristic frequency range of 45 Hz to 300 Hz and which is adjustable by the user, via controller 1204, to alter the upper or lower limit of the characteristic frequency range, see col 13 line 54 to col. 4 line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the characteristic frequency range of the modified Moriyasu vibration producing device to have the characteristic frequency range of 45 Hz to 250 Hz, as taught by Borras, to provide an alternative massage effect to the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu and Chao as applied to claim 1 above, and further in view of Cutler (5,437,608 A).
Regarding claim 17, the modified Moriyasu device discloses that the vibration producing devices are attached to a platform (massage mat 1200, see fig. 1 of Moriyasu) and that the platform transmit vibration to the body of the user (see col. 3 lines 29-32 of Moriyasu), but lacks a detailed description of an attachment mechanism that transmits the vibration to the body.
However, in figure 2 Cutler teaches that an attachment mechanism 31/33/34 attaches a vibration producing devices 16-18 to a platform 12 the attachment mechanism transmitting the vibration to the body (the attachment mechanism 31/33/34 allows the vibration producing devices 16-18 to be mounted onto the platform 12, the vibration producing devices 16-18 producing vibration that is initially transmitted to the attachment mechanism 31/33/34, then to the platform 12 and finally to the body of the user, see col. 2 lines 25-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Moriyasu vibration producing device with the addition of an attachment mechanism to attach the vibration producing device to the platform, as taught by Cutler, to more securely maintain the vibration producing device’s position on the platform.

Regarding claim 19, the modified Moriyasu device discloses that the platform is a mattress and that the plurality of vibration producing devices are coupled through the mattress to the body of the user and that the plurality of vibration producing devices are disposed on both sides of the centerline of the body (the vibration producing devices 1211-1215/1221-1222/1231-1235 are shown to be disposed adjacent to each other with a portion of the vibration producing devices 1211-1215/1221-1222/1231-1235 being on the left centerline of the platform 1200, which corresponds to the body of the user, and a portion of the vibration producing devices 1211-1215/1221-1222/1231-1235 being on the right centerline of the platform 1200, see fig. 1 and col. 3 lines 29-39 of Moriyasu; the vibration producing devices being coupled to the platform via the attachment mechanism 31/33/34, see fig.2 and col. 2 lines 25-64 of Cutler), but lacks a detailed description of the platform being a reclining chair with elevated foot support.
However, in figure 1 Cutler discloses that a platform, having attached vibration producing devices 16-18, is a reclining chair 10 with an elevated foot section 14 (the reclining chair 10 is able to bend along dashed lines, see fig. 1, and has a lower foot section 14, elevated off the ground when actuated to bend upward and due to the elevated foot section 14 being suspended on legs of the reclining chair 10, see col. 3 lines 29-36 and col. 4 lines 4-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen (2010/0320819 A1) is cited to show a system that controls vibration via an audio input signal.
O'Neill et al. (2017/0042739 A1) is cited to show a system that controls vibration via an audio input signal. 
Frazier (4,779,615 A) is cited to show a system that controls vibration via an audio input signal.
Inada et al. (7,189,211 B2) is cited to show a system that controls vibration via an audio input signal.
Zamir (9,747,881 B2) is cited to show a system that controls vibration via an audio input signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785